Title: To Alexander Hamilton from Nathaniel Appleton, 4 June 1791
From: Appleton, Nathaniel
To: Hamilton, Alexander


Boston, June 4, 1791. “… Your Circular Letter 27th May is received. It has not been in my power to see the Treasury of this State since your Letter came to hand but I am very confident that this State never redeemed a Continental public security by issuing their own obligation. This State has loaned considerable Sums of Old paper money which was recd. for taxes & public Securities which were received for the Sale of Lands which I presume was not contrary to the Act of Congress. I duely noticed the first of June as it respected non-scribers & it has turned out as I expected. I have only one of that discription & I don’t know but he will recant before the Quarter Closes.”
